DETAILED ACTION
This action is pursuant to the claims filed on 02/08/2018 Claims 1-18 are pending. A first action on the merits of claims 1-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020, 05/04/2020, 04/07/2020, 02/05/2020, and 09/13/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 14 is/are objected to because of the following informalities:  
Claim 14 line 1; the claim should be dependent on claim 13, but is currently written as being dependent upon itself.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Levendowski (U.S. PGPub No. 2002/0029005).
Regarding claim 1, Levendowski teaches a sensor device (EEG headgear of Fig 9), comprising: a sensor housing (Fig 12-13, electrode locator 112 defines housing for sensor device) defining a channel extending along a channel axis through the housing from a first side of the sensor housing to a second side of the sensor housing opposite the first side (Fig 12 channel extending through opening 115 and similar opening of circuit board base member 158); at least one contact electrode extending from the first side of the housing (Figs 12-13, conductive spreader member 162 extending from first (bottom) side of housing); an electrically-conducting lead attached to the housing in electrical communication with the at least one contact electrode (Fig 12 electrical conductor strip 170 and [0065]); and a locking mechanism (Fig 12 ratchet strips 161) located in the channel permitting one-way axial motion of a thread threaded through the channel from the first side to the second side (Fig 12, ratchet strips 161 by definition permit one way axial motion of the plunger member 150; examiner notes the plunger member is interpreted as a ‘thread’ under the broadest reasonable interpretation of the claim in light of the Merriam-Webster’s definition of thread: “something continuous or drawn out: such as a continuing element”).
Regarding claim 2, Levendowski further teaches wherein the locking mechanism comprises a ratchet (Fig 12, ratchet strips 161).
Regarding claim 3, Levendowski further teaches wherein the ratchet is a linear ratchet (Fig 12, ratchet strips 161 define linear ratchet).
Regarding claim 4, Levendowski further teaches wherein the linear ratchet comprises a rack of teeth and one or more pawls that engage the rack of teeth to permit relative motion between the rack of teeth and the thread in one direction and limit relative motion between the rack of teeth and the thread in an opposite direction ([0064] ratchet strips 161 defined as ‘grooves’ and interpreted as a rack of teeth; spring loaded detents interpreted as one or more pawls that permit linear motion of the ratchet and limit motion in the opposite direction (i.e., the dictionary definition of a ratchet)).
Regarding claim 15, Levendowski further teaches wherein the at least one contact electrode comprises a plurality of spatially-separated electrical contact points (Fig 12, resilient fingers 164 are spatially separated upon application to scalp as shown in Fig 16).
Regarding claim 18, Levendowski teaches a system, comprising: a bioamplifier (pre-amplifier 174 for biological signals); and the sensor device of claim 1 (see rejection of claim 1 above) in communication with the bioamplifier via the electrically-conducting lead (Fig 12, pre-amplifier 174 and conducting lead 170 are in communication with sensor device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski.
Regarding claim 5, Levendowski teaches the device of claim 4 as stated above.
The first embodiment of Levendowski is silent to the structural detail of the surfaces of each surface of the teeth.
 However, a second embodiment of Levendowski teaches a similar ratchet (Fig 18 Ratchet strip 261) wherein each of the teeth have a first surface with a first slope with respect to the axial direction and a second surface with a second slope with respect to the axial direction, the first slope being greater than the second slope (see Fig 18 below; each tooth of ratchet strip 261 has a first surface with a first slope and second surface with a second slope, the first being greater than the second). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratchet strip of Levendowski to incorporate the ratchet strip of the alternative embodiment to arrive at the device of claim 5. Doing so would have been a simple substitution of one well-known ratchet strip (Fig 12, ratchet strip 161) with another well-known ratchet strip (Fig 18 ratchet 261) to yield the predictable result of a ratchet for permitting axial motion in one direction.

    PNG
    media_image1.png
    472
    641
    media_image1.png
    Greyscale

Claims 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski in view of Williams (U.S. PGPub No. 2016/0074649).
Regarding claims 6-7, Levendowski teaches the device of claim 2 as stated above.
Levendowski fails to teach wherein the ratcheting device is a rotary ratchet wherein the rotary ratchet comprises at least one gear configured to rotate in about a rotary axis orthogonal to the channel axis and at least one pawl arranged to engage the gear to permit the gear to rotate in one direction of rotation and limit rotation in an opposite direction of rotation.
In related prior art, Williams teaches a similar locking mechanism wherein the ratcheting device is a rotary ratchet (Fig 1a-c, bezel device 10 [0035-0036]); wherein the rotary ratchet comprises at least one gear configured to rotate in about a rotary axis orthogonal to the channel axis (Fig 1c gear 12 configured to rotate) and at least one pawl arranged to engage the gear to permit the gear to rotate in one direction of rotation and limit rotation in an opposite direction of rotation ([0036], spring tooth 12a interpreted as pawl as it functions to allow gear rotation in one direction while limiting rotation in the opposite direction). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linear ratchet of Levendwoski in view of Williams to incorporate the rotary ratchet comprising the at least one gear configured to rotate in a rotary axis orthogonal to the channel axis. Doing so would be a simple substitution of one well-known locking mechanism (Levendowski, linear ratchet) for another well-known locking mechanism (Williams, rotary ratchet) to yield the predictable result of a locking mechanism permitting one-way axial motion.
Regarding claims 8, Levendowski teaches the device of claim 2 as stated above.
In related prior art, Williams teaches a similar locking mechanism wherein the device comprises a mechanical release switch arranged to disengage components of the ratchet to permit axial motion of the thread through the channel from the second side to the first side (Fig 1c, post 12d acts as mechanical release switch to disengage post 12c to allow for axial motion of in the opposite direction [0036]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism of Levendowski in view of Williams to incorporate the mechanical release switch to allow for the disengagement of the locking mechanism as claimed. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of allowing for the locking mechanism to be disengaged to allow for the motion of the thread in the opposite direction.
Regarding claims 17, Levendowski teaches the device of claim ` as stated above.
In related prior art, Williams teaches a release mechanism for releasing the locking mechanism to permit disengagement of the sensor device from the thread. (Fig 1c, post 12d acts as mechanical release switch to disengage post 12c to allow for axial motion of in the opposite direction [0036]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism of Levendowski in view of Williams to incorporate the mechanical release switch to allow for the disengagement of the locking mechanism as claimed. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of allowing for the locking mechanism to be disengaged to allow for the motion of the thread in the opposite direction.
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski in view of Rapp (U.S. PGPub No. 2017/0100300).
Regarding claims 9, 10, 12, and 13, Levendowski teaches the device of claim 1 as stated above. 
Levendowski fails to teach an electromechanical actuator, sensor, and electronic processor as claimed.
In related prior art, Rapp teaches a similar device comprising a locking mechanism comprising an electromechanical actuator arranged to engage the thread and translate the device relative to the thread ([0079-0081] electromechanical actuator 125 of dial reel 110 passes lace 115); wherein the electromechanical actuator comprises a piezoelectric actuator ([0080] disclosed as piezoelectric); wherein the electromechanical actuator is a rotary actuator (Figs 5-6, rotary actuator); further comprising a sensor (Fig 6, sensors 140) for monitoring contact between the device and a user's body ([0081-0082] sensors monitor pressure between device and body) and an electronic processor in communication with the sensor and the electromechanical actuator ([0088] disclosing microprocessor 185), the electronic processor being programmed to adjust a position of the sensor device along the thread based on the monitored contact ([0125] discloses ability for actuator to automatically provide desired tensioning based on levels of sensor). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking mechanism of Levendowski in view of Rapp to incorporate the piezoelectric rotary actuator, sensor, and processor to arrive at the device of claims 9, 10, 12, and 13 respectively. Doing so would be obvious to one of ordinary skill in the art to automate the locking mechanism of Levendowski via an electromechanical actuator to yield the predictable result of allowing for the device to make fine adjustments ([0081]). Furthermore, it has been held that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding claim 11, the Levendowski/Rapp combination teaches the device of claim 10 as stated above. Levendowski teaches wherein the locking mechanism is a linear actuator (Fig 12, ratchet 161 is linear).
As stated above, Rapp teaches a similar locking mechanism comprising an electromechanical actuator arranged to engage the thread and translate the device relative to the thread ([0079-0081] electromechanical actuator 125 of dial reel 110 passes lace 115). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linear locking mechanism of Levendowski in view of Rapp to incorporate the electromechanical actuator to the device of Levendowski to arrive at the device of claim 11. Doing so would be obvious to one of ordinary skill in the art to automate the locking mechanism of Levendowski via an electromechanical actuator to yield the predictable result of allowing for the device to make fine adjustments ([0081]). Furthermore, it has been held that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Regarding claim 14, the Levendowski/Rapp combination teaches the device of claim 13 as stated above. 
Rapp further teaches wherein the electronic processor is programmed to adjust the position to maintain a level of electrical contact between the device and the user's body ([0125] microprocessor configured to auto-adjust to maintain a desired level of contact). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the locking mechanism of Levendowski in view of Rapp to incorporate the electronic processor being configured to automatically adjust the position to maintain electrical contact between the electrode and user’s scalp. Doing so would be obvious to one of ordinary skill in the art to automate the locking mechanism of Levendowski via an electromechanical actuator to yield the predictable result of allowing for the device to maintain a level of contact of the electrode with the body ([0125]). 
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski in view of Badower (U.S. PGPub No. 2014/0051961).
Regarding claim 16, the Levendowski teaches the device of claim 15 as stated above. 
Levendowski is silent to the electrical connection of the plurality of spatially-separated electrical contact points.
In related prior art, Badower teaches a similar EEG sensor device and teaches that individual electrode contacts may be coupled in a parallel connection to effectively increase the contact area of the electrodes ([0150]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levendowski in view of Badower to incorporate the plurality of spatially-separated electrical contact points being in a parallel connection to arrive at the device of claim 16. Doing so would advantageously allow for a high impedance or poor signal gathered by a single contact to have a minimal effect on the whole parallel configuration ([0150]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794